DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on October 22, 2021 have been entered. Claims 1-4, 6-11, and 15-16 have been amended. Claims 1-16 are pending in this application, with claims 1 and 15 being independent.

Response to Arguments
4.	Applicant’s arguments, see page 6, filed October 22, 2021, with respect to the specification objections have been fully considered and are persuasive; thus the objection to the specification has been withdrawn.  
5.	Applicant’s arguments, see page 6, filed October 22, 2021, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.
6.	Applicant's arguments, filed October 22, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
On pages 7-8, Applicant's Remarks, the applicant argues that 1) neither Ichikawa nor Kuroda discloses moving an object to increase a display area of a virtual subject imaged by the  changing the display position of the virtual object or shifting the virtual object from the default display position so that the real object set to avoid hiding and the virtual object do not overlap with the real object (See Ichikawa; ¶0045 and ¶0048-0049). In addition, Kuroda discloses the virtual space between a virtual subject and a virtual camera that images the virtual subject as an area having a circular truncated cone shape which is positioned between the virtual camera 201 and the subject (player character) that the player character in the virtual three-dimensional space (corresponds to virtual subject). It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa to incorporate the teachings of Kuroda, and apply the virtual space between a virtual subject and a virtual camera and the moving of the obstacles into the concealment avoidance area, as taught by Ichikawa for moving an object to increase a display area of a virtual subject imaged by the virtual camera in the virtual space. Doing so would avoid the existence of an obstacle between the position of the viewpoint of the virtual camera and the position of the subject. Regarding the second argument, it is moot in view of the new grounds of rejection.
In light of the current Office Action, the Examiner respectfully submits that independent claims 1, 15 and 16 are rejected in view of newly discovered reference(s) to Kim et al (US-2016/0366396-A1).
Examiner notes that independent claims 1, 15 and 16 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.


Claim Rejections - 35 USC § 103  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa Hirotake (machine translation of JP-2018005005-A cited by applicant, hereinafter "Ichikawa") in view of Kim et al., (“Kim”) [US-2016/0366396-A1], further in view of Kuroda Yoichi (machine translation of JP-2009059111-A cited by applicant, hereinafter "Kuroda"), still further in view of Watanabe Masashi (JP-6382468-B1, cited paragraphs refer to the machine translation of JP-2019197292-A cited by applicant, hereinafter "Watanabe")
Regarding claim 1, Ichikawa discloses a system (Fig. 5: AR glass 10) comprising one or more processors programmed (fig. 5 and ¶0028-0029 disclose control unit 100 controls the operation of the AR glass 10 by using hardware such as a CPU (Central Processing Unit) 150) to:
display a  concealment avoidance area in a virtual space (Ichikawa- Fig. 6 shows a certain range around the real object 30a can be set as the concealment avoidance area 50. The concealment avoidance area 50 is an area (space) in which concealment by a virtual object is avoided); and
cause the  concealment avoidance area to move a position of at least one  virtual object in the virtual space between a  subject and a  camera that images the  subject (Ichikawa- Fig. 6 shows user's field of view 40 through the display unit 124 (corresponds to a virtual space between a subject and a camera); ¶0045 disclose the real object 30a (corresponds to subject) is set to avoid concealment. As shown in FIG. 6, a certain range around the real object 30a can be set as the concealment avoidance area 50. The concealment avoidance area 50 is an area (space) in which concealment by a virtual object is avoided; Fig. 6 shows the real object 30a (corresponds to subject) being hidden by the virtual object 32; ¶0048-0049 disclose changing the display position of the virtual object or shifting the virtual object from the default display position (corresponds to move a position of at least one virtual object) so that the real object (corresponds to subject) set to avoid hiding and the virtual object do not overlap; ¶0068 discloses the sensor unit 122 includes a camera and taking an image of the front of the AR glass 10 and detecting an object located in front of the user and can detecting the distance to the detected object), wherein

    PNG
    media_image1.png
    742
    530
    media_image1.png
    Greyscale

based on the position of the at least one  virtual object being moved, a display area of the  subject imaged by the  camera is increased in the virtual space (Ichikawa- ¶0045 and ¶0048-0049 disclose changing the display position of the virtual object or shifting the virtual object from the default display position (corresponds to the position of the virtual object being moved) so that the real object (corresponds to subject) set to avoid hiding and the virtual object do not overlap with the real object (corresponds to a display area of the subject imaged by the camera is increased); ¶0055 discloses shifting the virtual object located between the real object and the display unit 124).
Ichikawa does not explicitly disclose display a transparent object in a virtual space; and cause the transparent object to move a position of at least one gift in the virtual space between a virtual subject and a virtual camera that images the virtual subject.
However, Kim discloses 
display a transparent object in a virtual space (Kim- Figs. 4B-4C and ¶0044 disclose  a bar-type handle 32 (see FIG. 4C) made of transparent acryl (corresponds to transparent object), thus allowing the user to freely move the dynamic foreground object 30); and 
cause the transparent object to move a position of at least one virtual object in the virtual space (Kim- Figs. 4B-4C show a bar-type handle 32 made of transparent acryl (corresponds to transparent object); ¶0044 discloses when a dynamic foreground object 30 is present in the foreground direction of the object image 24 (corresponds move a position of at least one object) projected on the static background object 20, the background image 22 is projected on the surface of the static background object 20, but the object image 24 is transferred to (corresponds move a position of at least one object) and projected on the surface of the dynamic foreground object 30, based on the depth map of the dynamic foreground object 30 […] a bar-type handle 32 (see FIG. 4C) made of transparent acryl (corresponds to transparent object), thus allowing the user to freely move the dynamic foreground object 30; ¶0052 discloses movement direction of the dynamic foreground object 30),
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa to incorporate the teachings of Kim, and apply the transparent acryl bar-type handle and the object image is transferred to the surface of the dynamic foreground object into the concealment avoidance area, as taught by Ichikawa in order to display a transparent object in a virtual space; and cause the transparent object to move a position of at least one virtual object in the virtual space.
Doing so would provide interactive content control technology, which recognize a moving object, track the location and direction of the object in real time.
The prior art does not explicitly disclose, but Kuroda discloses 
the virtual space between a virtual subject and a virtual camera that images the virtual subject (Kuroda- Fig. 2 and ¶0052-0053 disclose a camera-to-subject area 303 (corresponds to virtual space) that is set as an area having a circular truncated cone shape 
In addition, Kuroda discloses that an object whose position changes in the virtual three-dimensional space can also be an obstacle, the position of the object that can be an obstacle moves even if the position of the viewpoint 201 and the position of the subject 202 of the virtual camera do not move – suggests the obstacle is displayed in a staggered manner (see ¶0127-0128). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim to incorporate the teachings of Kuroda, and apply the virtual space between a virtual subject and a virtual camera and the moving of the obstacles into the concealment avoidance area, as taught by Ichikawa/Kim in order to cause the transparent object to move a position of at least one virtual object in the virtual space between a virtual subject and a virtual camera that images the virtual subject, wherein based on the position of the at least one virtual object being moved, a display area of the virtual subject imaged by the virtual camera is increased in the virtual space.
Doing so would avoid the existence of an obstacle between the position of the viewpoint of the virtual camera and the position of the subject.
The prior art does not explicitly disclose, but Watanabe discloses 
at least one gift (Watanabe- ¶0052 discloses an object that becomes a digital gift).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have the virtual object taught by Ichikawa/Kim/Kuroda is replaced with the digital gift to move a position of at least one gift in a virtual space between a virtual subject and a virtual camera that images the subject, wherein based on the position of the gift being moved, a display area of the virtual subject imaged by the virtual camera is increased in the virtual space. The suggestion/motivation would have been in order to substitute one known 

Regarding claim 2, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein a position in the virtual space at which to generate the transparent object is calculated, using information related to the position of the virtual subject and information related to the position of the virtual camera (Kim- Figs. 4B-4C and ¶0044 disclose a bar-type handle 32 (see FIG. 4C) made of transparent acryl (corresponds to transparent object); Kuroda- ¶0051-0052, ¶0063, ¶0065 disclose setting to control the position of the viewpoint of the virtual camera (corresponds to the position of the camera) so as to avoid an obstacle) and the position of the subject (corresponds to information related to the position of the subject). Set the truncated cone-shaped area as the area between the camera subjects (corresponds to generate the transparent object is calculated). An image generator determines if there are obstacles in the camera collision; ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Watanabe to incorporate the teachings of Kim and Kuroda, and apply the transparent acryl bar-type handle and the position in the virtual space at which to generate the transparent object into the teachings of Ichikawa/Watanabe so a position in the virtual space at which to generate the transparent object is calculated, using information related to the position of the virtual subject and information related to the position of the virtual camera.
Doing so would avoid the existence of an obstacle between the position of the viewpoint of the virtual camera and the position of the subject.

Regarding claim 3, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein the transparent object is placed at a position on a line segment of a line extending from a center of a field of view of the virtual camera to a center of a face of the virtual subject (Kuroda- Fig. 2 shows the visual axis 203 (corresponds to a line segment of a line) extending from the sphere of radius R centered on the viewpoint 201 of the virtual camera (corresponds to a center of a field of view of the camera) to the sphere of radius r centered in the subject (player character) 202 (corresponds to a center of the subject); ¶0052 discloses the camera collision 300 is set in the camera peripheral area 301 set in the sphere of radius R centered on the viewpoint 201 of the virtual camera and the sphere of radius r centered in the subject (player character) 202. It is composed of a subject peripheral area 302 and a camera subject-to-subject area 303 set in a conical area between the camera peripheral area 301 and the subject peripheral area 302 (corresponds to the transparent object is placed at a position on a line segment of a line extending from a center of a field of view of the camera to a center of the subject); Watanabe- ¶0052 discloses the head including the face of the character object (corresponds to a face of the subject); ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Kuroda to incorporate the teachings of Watanabe, and apply the head including the face of the character object into the center in the subject (player character), as taught by Ichikawa/Kim/Kuroda so the transparent object is placed at a position on a line segment of a line extending from a center of a field of view of the camera to a center of a face of the subject.
Doing so would provide an enhanced video including an animation of a character object generated based on the movement of an actor.

Regarding claim 4, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein the transparent object is placed at a position where the transparent object overlaps with a line segment of a line extending from a center of a field of view of the virtual camera to a center of a face of the virtual subject (Ichikawa- ¶0048 discloses the display position of the virtual object is shifted so that it does not overlap with the real object (corresponds to the transparent object overlaps with a field of view of the camera); Kuroda- Fig. 2 shows the visual axis 203 (corresponds to a line segment of a line) extending from the sphere of radius R centered on the viewpoint 201 of the virtual camera (corresponds to a center of a field of view of the camera) to the sphere of radius r centered in the subject (player character) 202 (corresponds to a center of the subject); ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space; Watanabe- ¶0052 discloses the head including the face of the character object (corresponds to a face of the subject)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Kuroda to incorporate the teachings of Ichikawa, and apply overlapping into the center in the subject (player character), as taught by Ichikawa/Kim/Kuroda so the transparent object is placed at a position where the transparent object overlaps with a line segment of a line extending from a center of a field of view of the camera to a center of a face of the subject.
Doing so would improve visibility when displaying AR contents.

Regarding claim 5, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein the transparent object is generated (see Claim 2 rejection for detailed analysis) by acquiring information including an instruction for object generation (Kuroda- Fig. 3 and ¶0070 discloses generate image data of .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Watanabe to incorporate the teachings of Kuroda, and apply the instructions and generating image data into the transparent object, as taught by Ichikawa/Kim/Watanabe so the transparent object is generated by acquiring information including an instruction for object generation.
Doing so would avoid the existence of an obstacle between the position of the viewpoint of the virtual camera and the position of the subject.

Regarding claim 6, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein the transparent object is generated (see Claim 2 rejection for detailed analysis) when part or all of an imaging area in which the virtual subject is imaged by the virtual camera overlaps with an imaging area in which the at least one gift is imaged by the virtual camera (Ichikawa- Fig. 6 shows the real object 30a being hidden by the virtual object 32 (corresponds to the subject is imaged by the camera overlaps with an imaging area); ¶0048 discloses the display position of the virtual object is shifted so that it does not overlap with the real object (corresponds to the subject is imaged by the camera overlaps with an imaging area); Kuroda- Fig. 2 and ¶0052-0053 disclose a camera-to-subject area 303 (corresponds to virtual space) that is set as an area having a circular truncated cone shape which is positioned between the virtual camera 201 and the subject (player character) 202 (corresponds to virtual subject); ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space Watanabe- ¶0052 discloses an object that becomes a digital gift).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Kuroda to incorporate the teachings of 
Doing so would provide an enhanced video including an animation of a character object generated based on the movement of an actor.

Regarding claim 7, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein the transparent object is generated (see Claim 2 rejection for detailed analysis) when an area of a predetermined ratio or more of an imaging area in which the virtual subject is imaged by the virtual camera overlaps with an imaging area in which the at least one gift is imaged by the virtual camera (Ichikawa- Fig. 6 shows the real object 30a being hidden by the virtual object 32 (corresponds to the subject is imaged by the camera overlaps with an imaging area); ¶0048 discloses the display position of the virtual object is shifted so that it does not overlap with the real object (corresponds to the subject is imaged by the camera overlaps with an imaging area); Kuroda- Fig. 2 and ¶0052-0053 disclose a camera-to-subject area 303 (corresponds to virtual space) that is set as an area having a circular truncated cone shape which is positioned between the virtual camera 201 and the subject (player character) 202 (corresponds to virtual subject); ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space; Watanabe- ¶0052 discloses an object that becomes a digital gift).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Kuroda to incorporate the teachings of Watanabe, and apply the digital gift into the overlapping of the subject, as taught by Ichikawa/Kim/Kuroda so the transparent object is generated when more of an imaging area in 
Doing so would provide an enhanced video including an animation of a character object generated based on the movement of an actor.

Regarding claim 8, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 6, and further discloses wherein the imaging area of the subject to be imaged includes an accessory of the virtual subject (Kuroda- ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space; Watanabe- ¶0054 discloses the decorative object is, for example, an accessory (catucher, necklace, earring, etc.) attached to the character object, clothes (T-shirt, etc.), a costume, and an object that can be attached to other character objects).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Kuroda to incorporate the teachings of Watanabe, and apply the accessory into the subject, as taught by Ichikawa/Kim/Kuroda so the imaging area of the subject to be imaged includes an accessory of the subject.
Doing so would provide an enhanced video including an animation of a character object generated based on the movement of an actor.

Regarding claim 9, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein the transparent object is generated (see Claim 2 rejection for detailed analysis) when part or all of a predetermined location of the virtual subject overlaps with the area of the at least one gift (Ichikawa- Fig. 4 and ¶0022 disclose the real object 30b is hidden (corresponds to a predetermined location) by the virtual object 32 and visually recognized by the user; Fig. 6 shows the location of the real object 30a being hidden by the virtual object 32 (corresponds to the subject overlaps with the .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kuroda to incorporate the teachings of Ichikawa, and apply the location of the subject into the digital gift, as taught by Watanabe so the transparent object is generated when part or all of a predetermined location of the subject overlaps with the area of the at least one gift.
Doing so would improve visibility when displaying AR contents.

Regarding claim 10, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein the transparent object is generated when part or all of an area of the virtual subject is hidden by the at least one gift (Ichikawa- Fig. 6 shows part of the real object 30a being hidden by the virtual object 32 (corresponds to part of the subject is hidden); Kuroda- ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space; Watanabe- ¶0052 discloses an object that becomes a digital gift).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kuroda to incorporate the teachings of Ichikawa, and apply the hidden part of the subject into the digital gift, as taught by Watanabe so the transparent object is generated when part or all of an area of the subject is hidden by the at least one gift.
Doing so would improve visibility when displaying AR contents.

Regarding claim 11, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein a line included as part of a shape of the transparent object is a line perpendicular to a straight line from a center of the virtual camera to a center of a face of the virtual subject (Kuroda- Fig. 2 shows the diameter line of camera peripheral area 301 perpendiculars to a straight line of the radius R centered on the viewpoint 201 of the virtual camera and the sphere of radius r centered in the subject (player character) 202 (corresponds to a straight line from a center of the camera to a center of the subject); ¶0052 discloses the camera collision 300 is set in the camera peripheral area 301 set in the sphere of radius R centered on the viewpoint 201 of the virtual camera and the sphere of radius r centered in the subject (player character) 202; ¶0065 discloses the camera-subject area 303, a cone (camera-subject area 303) defined by the position of the viewpoint 201 of the virtual camera, the position of the subject 202, and the vertices R and r of the camera peripheral area 301 and the subject peripheral area 302 … calculating the angle from the apex of the cone, and the presence of the obstacle is the calculation of the distance from the apex of the cone; ¶0069 discloses the player character in the virtual three-dimensional space (corresponds to virtual subject) which is the game space; Watanabe- ¶0052 discloses the head including the face of the character object (corresponds to a face of the subject)), and a length of the line on a subject side of the virtual subject is shorter than the length on a camera side of the virtual camera (Kuroda- Fig. 2 shows the diameter line of the subject peripheral area 302 (corresponds to a length of the line on a subject side of the subject) is shorter than the diameter line of camera peripheral area 301 (corresponds to the length on a camera side of the camera)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Kuroda to incorporate the teachings of Watanabe, and apply the head including the face of the character object into the diameter lines, 
Doing so would provide an enhanced video including an animation of a character object generated based on the movement of an actor.

Regarding claim 12, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein a shape of the transparent object is a frustum (Kuroda- Fig. 2 shows the portion of a solid that lies between one or two parallel planes and ¶0052, ¶0065 disclose the portion of a camera subject-to-subject area 303 set in a conical area lies between one or two parallel planes – suggests a shape of a frustum).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Watanabe to incorporate the teachings of Kuroda, and apply the frustum into the transparent object, as taught by Ichikawa/Kim/Watanabe so a shape of the transparent object is a frustum.
Doing so would avoid the existence of an obstacle between the position of the viewpoint of the virtual camera and the position of the subject.

Regarding claim 13, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and further discloses wherein a shape of the transparent object is an n-sided pyramid or a cone (Ichikawa- Fig. 6 shows a shape of the transparent object is a cone; Kuroda- Fig. 2 and ¶0052, ¶0065 disclose a subject peripheral area 302 and a camera subject-to-subject area 303 set in a conical area or the truncated cone).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Watanabe to incorporate the teachings of Kuroda, and apply the cone into the transparent object, as taught by Ichikawa/Kim/Watanabe so a shape of the transparent object is a cone.


The server of claim 15 is similar in scope to the functions performed by the system of claim 1, and therefore claim 15 is rejected under the same rationale.
Regarding claim 15, Ichikawa in view of Kim, Kuroda and Watanabe, discloses a server device (Ichikawa- Fig. 1: server 20) comprising:
a processor programmed to execute a computer-readable command (Ichikawa- Fig. 1 and ¶0097 disclose the server 20 includes all the components included in the control unit 100 (see ¶0029) including CPU (Central Processing Unit) 150 and various types of data and various types of software (see ¶0071)) to perform the functions of claim 1.

The method of claim 16 is similar in scope to the functions performed by the system of claim 1 and therefore claim 16 is rejected under the same rationale.
Regarding claim 16, Ichikawa in view of Kim, Kuroda and Watanabe, discloses a method executed by a processor that executes a computer-readable command (Ichikawa- Fig. 1 and ¶0097 disclose the server 20 includes all the components included in the control unit 100 (see ¶0029) including CPU (Central Processing Unit) 150 and various types of data and various types of software (see ¶0071)), wherein the method comprises the functions of claim 1.


9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in of Kim, further in view of Kuroda, still further in view of Watanabe Masashi (JP-6382468-B1, cited paragraphs refer to the machine translation of JP-2019197292-A cited by applicant, hereinafter "Watanabe"), still further in view of Danieau et al. (“Danieau”) [US-2019/0005736-A1]
Regarding claim 14, Ichikawa in view of Kim, Kuroda and Watanabe, discloses the system according to claim 1, and does not explicitly disclose, but Danieau discloses wherein a shape of the transparent object is a pyramid (Danieau- ¶0034 discloses the first region 13 is the pyramid obtained by extending the frustum beyond the object 11).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Ichikawa/Kim/Kuroda/Watanabe to incorporate the teachings of Danieau, and apply the pyramid into the transparent object, as taught by Ichikawa/Kim/Kuroda/Watanabe so a shape of the transparent object is a pyramid.
Doing so would avoid the existence of an obstacle between the position of the viewpoint of the virtual camera and the position of the subject.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619